DYKMAN, J.
This is an appeal from an order of- the special term denying the defendants’ motion to vacate an attachment which was issued against the defendants on the ground that they were about to dispose of their property with an intent to defraud their creditors. The defendants moved to set aside the attachment upon affidavits, and on the motion the plaintiff filed further affidavits to sustain the same. The affidavits are somewhat conflicting, but the issuance of the attachment was justified in the first instance by the papers upon which it was based, and the affidavits upon which the motion to vacate the attachment was based failed to destroy the case. There was sufficient evidence of fraudulent intent to justify the denial of the motion to vacate the attachment, and the order should be affirmed, with $10 costs and disbursements.